Citation Nr: 0709872	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  03-18 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left foot.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for right shoulder 
disability.

4.  Entitlement to service connection for a right knee 
disability, to include on a secondary basis.

5.  Entitlement to an increased rating for left ankle injury 
with tenosynovitis, currently assigned a 20 percent 
evaluation.

6.  Entitlement to an increased rating for residuals of 
medial and lateral meniscectomies of the left knee with 
degenerative changes, currently assigned a 20 percent 
evaluation.

7.  Entitlement to an increased (compensable) evaluation for 
osteoarthritis of the left hip, prior to May 27, 2004.  

8.  Entitlement to an increased rating for osteoarthritis of 
the left hip, currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from March 1982 to February 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 2002, which denied service connection for 
degenerative joint disease of the left foot, a low back 
disability, a right shoulder disability, and a right knee 
disability; granted higher ratings of 20 percent for service-
connected left knee and left ankle disabilities, each 
previously rated 10 percent disabling; and denied a 
compensable rating for osteoarthritis of the left hip.  The 
veteran failed to report for a Board hearing scheduled in 
January 2007.  

During the course of the appeal, in an October 2003 rating 
decision, service connection for "left peroneal nerve palsy, 
left foot drop, as secondary to osteoarthritis of the left 
hip" was granted.  However, that grant of service connection 
for a neurological condition did not address the issue of 
service connection for degenerative joint disease of the left 
foot, which remains on appeal.  

In addition, in an October 2004 rating decision, the rating 
for osteoarthritis of the left hip was increased from 
noncompensable to 10 percent, effective May 27, 2004.  Since 
the date of claim was in January 2002, this was less than a 
complete grant, and the issue remains on appeal, as to both 
the rating assigned effective that date, and the 
noncompensable rating assigned prior to that date.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (a grant of less than the 
maximum available rating does not terminate the appeal, 
unless the veteran expressly states he is satisfied with the 
assigned rating).  

Although the issue of service connection for a right knee 
disability has been addressed on a direct basis only, the 
veteran contends that he developed the disability secondary 
to service-connected left lower extremity disabilities.  A 
separate theory of entitlement is not a new claim, must be 
addressed as part of the current claim.  See Bingham v. 
Principi, 18 Vet. App. 470 (2004) aff'd sub nom. Bingham v. 
Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Ashford v. Brown, 
10 Vet. App. 120 (1997).  Moreover, VA's duty to assist a 
claimant with the development of evidence extends to all 
applicable theories of a claim, whether asserted by the 
claimant or not. Schroeder v. West, 212 F.3d 1265, 1271 (Fed. 
Cir. 2000).  

The issues of service connection for a right knee disability, 
and increased ratings for left ankle, left knee, and left hip 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Degenerative joint disease of the left foot had its onset 
while the veteran was on active duty.

2.  Current low back disabilities were first manifested many 
years after service and are unrelated to any in-service 
events, including back pain noted in 1983.

3.  A current right shoulder disability was first manifested 
many years after service and is unrelated to any in-service 
events, including right shoulder pain noted in 1982.

4.  As of the date of claim, January 25, 2002, osteoarthritis 
of the left hip was manifested by pain on motion.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the left foot was incurred 
in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  A right shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

4.  Effective January 25, 2002, the criteria for a 10 percent 
rating for osteoarthritis of the left hip were met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted on a presumptive basis for 
certain chronic diseases, if the disability was manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1131, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In general, a grant of service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Pond v. West, 12 
Vet. App. 341, 346 (1999).    

1.  Degenerative Joint Disease of the Left Foot

Service medical records show that in November 1982 the 
veteran was brought for emergency treatment after having been 
thrown down some steps from a bar in Bermuda.  He complained 
of left lower leg pain, and there was swelling and tenderness 
in the left ankle.  That afternoon, he was seen regarding his 
left ankle and knee trauma.  The findings included 
involuntary shaking of the left foot.  X-rays did not 
disclose any fracture, and the assessment was severe sprain 
of the left ankle.  When seen nearly ten days later for 
follow-up of left leg sprain, it was noted that the veteran's 
left foot had ecchymosis, pitting edema, and ahepatic 
jaundice.  Range of motion of the left foot was restricted, 
with numbness.  The assessment was sprained left foot, rule 
out fracture.  X-rays of the left foot showed soft tissue 
swelling, without fracture or other bony abnormality.  A 
request for a consult in November 1982 noted that the veteran 
had injured his left foot 10 days earlier in Bermuda; 
however, on evaluation, the diagnosis was lateral sprain of 
the left ankle.  Over the next several months, the veteran 
continued to be treated for his left lower extremity pain, 
usually referred to as an ankle sprain, but sometimes the 
left foot was mentioned.  In July 1983, it was noted that X-
rays showed no significant abnormities in the foot.  

However, in November 1983, X-rays reportedly showed minimal 
degenerative changes in the left "ankle/tarsal."  The 
pertinent diagnosis was mild degenerative joint disease of 
the ankle and foot, consistent with his athletic history, 
without evidence of a single injury in the past.  On the 
separation examination in January 1984, the veteran's 
positive response to the question of whether he had now, or 
had ever had, foot trouble was explained as a grade III 
sprain of the left ankle in November 1982.  

On a VA examination in April 2002, the examiner noted that a 
review of the service medical records contained a notation 
dated in July 1983 that although the veteran's foot was 
involved in his injury, there was no diagnosis related to the 
left foot.  On examination, there was tenderness to 
palpation, and X-rays showed degenerative joint disease in 
all tarsal joints; the diagnosis was left foot arthritis.  
Subsequent X-rays have continued to show the presence of 
degenerative joint disease in the tarsal joints of the left 
foot.  In a VA opinion obtained in April 2003, the physician 
noted that X-rays of the left foot in July 1983 had been 
normal, and he opined that it was less likely than not that 
the current left foot arthritis was related to the left foot 
problem recorded in service.

However, the Board is not obliged to accept an opinion based 
on inaccurate medical history.  See Kowalski v. Nicholson, 19 
Vet. App. 171 (2005).  The opinion was based on normal X-rays 
in service, whereas service medical records show X-rays dated 
in November 1983-after the X-rays relied upon in the 
opinion-which specifically refer to "tarsal" degenerative 
changes.  The tarsal bones are the seven bones of the instep.  
Stedman's Medical Dictionary, 27th ed., at 1786-1787 (2000).  
Although the talus, or ankle bone, is one of these seven 
bones, the other tarsal bones are in the feet.  Id., at 90 
(ankle), 225 (list of tarsal bones), 907 (instep), 1784 
(talus).  Although the report of the X-ray noted 
"ankle/tarsal" degenerative changes, the diagnosis 
specifically included degenerative joint disease of the foot, 
in addition to the ankle.  Thus, it must be assumed that the 
degenerative changes involved the foot, and not just the 
ankle.  Degenerative joint disease in the tarsal joints of 
the left foot is also currently shown.  Since degenerative 
joint disease is, by statute, considered to be a chronic 
disease, and there is X-ray evidence of degenerative changes 
both in service and at the present time, the Board finds that 
continuity is established, and another nexus opinion need not 
be obtained.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.307, 3.309.  In this regard, in April 2003, the doctor 
based his negative nexus opinion on the absence of 
degenerative joint disease on an earlier X-ray in service.  
For these reasons, service connection for degenerative joint 
disease of the left foot is warranted, and that benefit is 
granted.  In reaching this determination, the benefit-of-the-
doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

2.  Low Back Disability

Service medical records show that in January 1983, the 
veteran complained of penile discharge and some lower back 
pain.  Laboratory studies disclosed gonorrhea.  No other 
complaints or abnormal findings pertaining to the low back 
were noted, including on the January 1984 separation 
examination, where the veteran answered "No" to the 
question of whether he had now, or had ever had, recurrent 
back pain.

On a VA examination in April 2002, the examiner noted that a 
review of the service medical records did not show that 
medical attention had been sought for a low back condition, 
although the veteran reported that he injured his back at the 
same time he injured his ankle and/or knee.  On examination, 
there was no tenderness to palpation or visible joint 
deformity.  He had limitation of flexion and lateral bending.  
X-rays showed degenerative joint disease of L4-S1 facet 
joints, and the diagnosis was lumbosacral arthritis.

According to a September 2002 statement from a VA doctor, the 
veteran had a magnetic resonance imaging (MRI) scan which 
showed bulging disks in the lumbar spine, which "could be" 
related to his hip, knee, and ankle problem; he had been 
referred to neurology for evaluation.  However, the October 
2002 neurology consult did not make such a connection, and 
recent medical records dated from 2004 to 2005 suggest 
essentially the opposite, that the veteran has lumbar 
spondylosis which may be causing some of the neurological 
problems in the left leg and foot.  

Moreover, the opinion that the back disability "could be" 
related to service-connected disabilities is not sufficient 
to raise a reasonable doubt.  See Morris v. West, 13 Vet. 
App. 94, 97 (1999) (diagnosis that appellant was "possibly" 
suffering from schizophrenia deemed speculative); Bloom v. 
West, 12 Vet. App. 185, 186-87 (1999) (treating physician's 
opinion that appellant's time as a prisoner of war "could" 
have precipitated the initial development of his lung 
condition found too speculative to provide medical nexus 
evidence to well ground cause of death claim); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the appellant may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative); Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (evidence favorable to the appellant's claim that 
does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection).  

In an opinion dated in April 2003, a VA physician reviewed 
the record, and noted that there had been only one mention of 
low back pain in service, with no history of prior back 
trauma; therefore, he concluded that there was no clinical 
evidence to support the presence of a back problem that would 
progress to arthritis at a later date.  It was less likely 
than not that current lumbosacral arthritis was related to 
the low back pain in service.  Since this opinion was based 
on an accurate reading of the service medical records, and 
contains a definite medical conclusion based on review of the 
records, it is more probative than the September 2002 
statement that a low back disability "could be" related to 
his hip, knee, and ankle problem, particularly since the 
neurology evaluation referred to does not confirm the 
opinion.  There is no other medical evidence containing an 
opinion linking a back condition to service, and the veteran 
is not competent to provide such an opinion; although he may 
report his observations as to his condition over the years, 
medical evidence is required to link the current condition to 
service.  

Thus, the evidence establishes that the single episode of 
back pain shown in service, in connection with an infectious 
complaint, is not etiologically related to the currently 
shown degenerative disc disease, degenerative joint disease, 
and spondylosis of the lumbosacral spine, and these 
conditions are not otherwise related to service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); see Ortiz, supra; Gilbert, 
supra.  


3.  Right Shoulder Disability

Service medical records disclose that in March 1982, the 
veteran complained of a loose right shoulder joint.  He felt 
like it had popped out while swimming.  On examination, there 
was no edema or erythema, and there was full range of motion 
without pain.  There was some pain on giving out under 
strain.  He was evaluated by a medical officer, who noted 
possible mild subluxation of the right shoulder.  He 
underwent physical therapy for a week; on the last session, 
he stated his arm felt better, with decreased tenderness.  No 
further mention of the right shoulder was made until the 
January 1984 separation examination when he responded "Yes" 
to the question of whether he had now, or had ever had, a 
painful or "trick" shoulder or elbow.  No abnormalities 
were noted on examination.  

On a VA examination in April 2002, an X-ray showed 
acromioclavicular joint degenerative joint disease.  Although 
the examiner stated (erroneously) that the service medical 
records did not show that medical attention had been sought 
for a right shoulder condition, he did not provide any 
opinion as to a nexus to service.  In an April 2003 opinion, 
a VA physician, noting that right shoulder X-rays were 
reportedly normal in service, concluded that it was less 
likely than not that his current shoulder condition was 
related to service.  There is no other medical evidence 
containing an opinion as to a nexus to service, and the 
veteran is not competent to provide such an opinion; although 
he may report his observations as to his condition over the 
years, medical evidence is required to link the current 
condition to service.  Neither the Board nor the veteran 
possesses the necessary medical expertise to challenge the 
results of the medical opinion.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992) (a layman is not competent to offer a 
diagnosis or medical opinion); Jones v. Principi, 16 Vet. 
App. 219, 225 (2002) (Board must provide a medical basis 
other than its own unsubstantiated conclusions to support its 
ultimate decision); Colvin v. Derwinski, 1 Vet.App. 171 
(1991) (Board is prohibited from making conclusions based on 
its own medical judgment).  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); see Ortiz, supra; Gilbert, supra.  

4.  Compensable Rating for Left Hip Prior to May 2004

On a VA general medical examination in May 2001, the veteran 
complained of minimal pain in the hip, and X-rays reportedly 
showed early osteoarthritis.  However, there was no pain on 
range of motion, or otherwise demonstrated on examination.  
Based on this examination, service connection for 
osteoarthritis of the left hip was granted in a November 2001 
rating decision, and a noncompensable rating was assigned.  

In January 2002, the veteran filed a claim for an increased 
rating.  See Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 
2005) (statement considered claim for increase, where there 
was no evidence of an intent to appeal a prior rating 
decision dated within a year of claim increase).  He was 
afforded a VA examination in April 2002, which disclosed 4-/5 
motor strength in the right hip on flexion and extension, as 
compared to 5/5 on the left.  According to an October 2002 VA 
outpatient treatment record, the veteran had pain in the hip 
with external and internal rotation.  In November 2002, X-
rays of the pelvis disclosed no fracture, dislocation, or 
arthritis in the left hip.  On a VA examination in September 
2003, it was noted that the veteran stood in a bent position 
because of back, hip, and leg conditions.  However, the 
examination findings were limited to the knee, ankle, and 
foot.  

On a VA examination in August 2004, the veteran reported 
daily pain in the left hip, with limited ability to walk, due 
to a combination of his knee, hip, and ankle discomfort.  He 
had to shift positions often.  Examination of the left hip 
could not be accomplished due to pain and discomfort.  X-rays 
showed minimal osteoarthritis.  

After this examination, in October 2004, the RO assigned a 10 
percent rating for osteoarthritis of the left hip, effective 
May 27, 2004; according to the rating decision, this date was 
selected as the date of claim.  However, he cannot file a new 
claim while the same issue is still on appeal; thus, the date 
of claim is January 25, 2002, the date of claim for the 
action on appeal.  The effective date of an award of 
increased disability compensation shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date; otherwise, the effective date will 
be the date of VA receipt of the claim for increase, or the 
date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. 
App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997).  
Thus, the Board must determine whether he was entitled to a 
10 percent rating prior to May 27, 2004.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (degenerative arthritis) and 
Code 5010 (traumatic arthritis).  

The 10 percent rating was based on arthritis with painful 
motion.  The slight decrease in motor strength shown in April 
2002, considered together with the pain on internal and 
external rotation noted in October 2002 and the veteran's 
claim for an increased rating in January 2002, are sufficient 
to establish that the symptoms more closely approximated the 
criteria for a 10 percent rating for osteoarthritis of the 
left hip as of the date of claim, January 25, 2002.  See 
38 C.F.R. § 4.59; VAOPGCPREC 9-98, footnote 1; Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Thus, the Board 
finds that a 10 percent rating was warranted as of the date 
of claim, January 25, 2002; to that extent, the appeal is 
allowed.  In reaching this determination, the benefit-of-the-
doubt rule has been applied.  38 U.S.C.A. § 5107(b); see 
Ortiz, supra; Gilbert, supra.  

The April 2001 examination did not contain any objective 
symptoms of pain on motion, and there is no other evidence of 
an increase in disability between the date of that 
examination and the date of claim; therefore, there is no 
evidence of an increase in disability during the year 
preceding the claim, and the preponderance of the evidence is 
against an effective date earlier than the date of claim.  
The issue of whether a rating in excess of 10 percent is 
warranted is addressed in the REMAND portion of this 
decision, below.  

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

As to the issues decided in this decision, the VCAA notice 
requirements were satisfied by virtue of a letter sent to the 
claimant in March 2002, prior to the initial adjudication of 
the claims, which advised the claimant of the information 
necessary to substantiate the service connection and 
increased rating claims, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Although he was not explicitly told to provide any 
relevant evidence in his possession, the detailed information 
requested served to convey the information that he should 
provide any relevant evidence he possessed.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  In 
June 2006, the veteran was provided information regarding 
ratings or effective dates; he did not respond with any 
additional information, and the failure to provide notice of 
these two elements prior to the initial adjudication is 
harmless error.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Hence, the VCAA notice requirements have been 
satisfied.  See 38 U.S.C. § 5103(a); 3.159.  

The Board also concludes VA's duty to assist has been 
satisfied, as to these issues.  Service medical records and 
relevant VA treatment records have been obtained.  He has not 
identified any potentially relevant non-VA treatment records.  
For the service-connection issues, VA examinations as to 
nexus were provided.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The VA examinations and treatment records also 
provide sufficient information for the Board to reach the 
issue of entitlement to a compensable rating for 
osteoarthritis of the left hip, prior to May 27, 2004.  

The RO obtained additional VA medical records, dated from May 
2005 to February 2006, in August 2006.  Although no 
supplemental statement of the case was subsequently issued, 
the evidence is not pertinent to the issues addressed above; 
i.e., it does not address any of the missing elements 
required to establish service connection-service onset, or 
nexus, nor does it address the issue of a compensable rating 
for the left hip prior to May 2004.  Thus, as to those 
issues, no supplemental statement of the case (SSOC) is 
required.  See 38 C.F.R. § 19.31(b)(1) (2006) (SSOC will be 
furnished if the RO receives additional pertinent evidence 
after an SOC or most recent SSOC has been issued and before 
the appeal is certified to the Board and the appellate record 
is transferred to the Board).  All available, potentially 
relevant evidence has been obtained, and VA satisfied its 
duties to inform and assist the claimant.  

Therefore, as VA satisfied its duties to inform and assist 
the claimant at every stage of this case, he is not 
prejudiced by the Board entering a decision on these issues 
at this time.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

Service connection for degenerative joint disease of the left 
foot is granted, subject to criteria governing payment of 
monetary benefits.

Service connection for a low back disability is denied.

Service connection for a right shoulder disability is denied.

An evaluation of 10 percent for osteoarthritis of the left 
hip, effective January 25, 2002, is granted, subject to 
criteria governing payment of monetary benefits.


REMAND

As to the remaining issues, further notification and 
assistance is required to satisfy the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  

Concerning the issue of entitlement to service connection for 
a right knee disability, service medical records show that in 
February 1984, the veteran stated that his left leg was 
starting to bother him along with the right patella, and a 
medical nexus opinion is warranted.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In addition, in his September 2002 notice of disagreement, 
the veteran claimed that a right knee disability developed as 
a result of his service-connected left knee disability.  
Subsequently, on a VA examination in August 2004, the veteran 
said that due to his left knee, hip, and ankle problems, he 
had fallen in October 2003, rupturing a right knee ligament, 
necessitating surgery in the summer of 2004.  The issue of 
service connection for a right knee disability on a secondary 
basis has not been addressed by the RO, nor has the veteran 
been provided VCAA notice and assistance as to this aspect of 
his claim.  VA's duty to assist a claimant with the 
development of evidence extends to all applicable theories of 
a claim. Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 
2000).  Thus, this aspect of the veteran's claim must be 
developed and addressed by the RO in the first instance.  
Such development must include obtaining all available records 
of treatment for that injury, followed by an examination.  

Concerning the issues of increased ratings for left ankle, 
knee, and hip disabilities, in August 2006, the RO obtained 
VA treatment records dated in 2005 and 2006, which had not 
been previously considered.  Although these records were 
obtained for the purpose of other claims, not on appeal, the 
records were pertinent to the increased rating claims at 
issue, and an SSOC must be furnished.  38 C.F.R. 
§ 19.31(b)(1) (2006).  The evidence contained in these 
records also indicates that a current examination should be 
provided.

Moreover, care must be taken to ensure that only symptoms 
attributable to these service-connected conditions are relied 
upon in the evaluation, and that symptoms which have already 
been considered in rating the also service-connected left 
peroneal nerve injury with foot drop are not rated again, to 
avoid pyramiding, i.e., rating the same manifestations under 
different diagnostic codes.  38 C.F.R. § 4.14; see Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  (Although not on appeal, 
the RO may wish to review, in this connection, whether the 
peroneal nerve injury is appropriately rated under Diagnostic 
Code 5284 (other musculoskeletal injuries of the foot) rather 
than under one of the Diagnostic Codes explicitly for 
peroneal nerve disabilities.  38 C.F.R. § 4.124a, Codes 8521 
to 8523; 8621 to 8623; and 8721 to 8723; see also 38 C.F.R. 
§ 4.20 (2006) (analogous ratings may be made where a 
condition is unlisted).  

As to the issue of an increased rating for left ankle 
tenosynovitis, in the June 2002 rating decision which granted 
a 20 percent rating for the disability, the RO rated the 
disability based on limitation of motion, under Diagnostic 
Code 5271.  The RO changed the Diagnostic Code to 5024-5311 
in the October 2003 rating decision, and that has been 
carried through on subsequent rating decisions.  However, 
Diagnostic Code 5024, which pertains to tenosynovitis-the 
service-connected disability in this case-directs that 
evaluation of the disability is to be rated as limitation of 
motion for the affected parts, as degenerative arthritis; for 
the ankle, limitation of motion is rated under Diagnostic 
Code 5271.  Cf 38 C.F.R. § 4.20 (2006) (analogous ratings may 
be made where a condition is unlisted).  Tenosynovitis is a 
listed condition, and the Board is unable to find medical 
evidence of muscle injury associated with service-connected 
tenosynovitis.  Moreover, the veteran was never provided 
citation to Diagnostic Code 5311 in a SOC or SSOC, nor did 
the RO undertake the analysis required in rating muscle 
injuries.  See 38 C.F.R. §§ 4.55, 4.56 (2006).  For these 
reasons, if the RO believes that rating under Diagnostic Code 
5311, pertaining to Muscle Group XII, is appropriate in this 
case, the examination must address the relevant symptoms, and 
the veteran must be afforded citation to the relevant 
regulations and Diagnostic Code.  

In addition, rating symptoms which are attributable to a non-
service-connected disability must be avoided, to the extent 
possible; otherwise, such signs and symptoms must be to the 
service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181 (1998).  Moreover, any functional impairment 
must be supported by adequate pathology.  Johnson v. Brown, 9 
Vet. App. 7, 10 (1996).  The examination and ratings must 
address these matters. 

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claim for 
service connection for a right knee 
disability on a secondary basis.  The 
notice should also inform the veteran that 
he should provide VA with copies of any 
evidence relevant to this claim that he 
has in his possession.  

2.  Obtain all VA records of treatment for 
a right knee injury which reportedly 
occurred in October 2003.  This date of 
injury has not been confirmed, and, hence, 
is an estimate; the agency of original 
jurisdiction (AOJ) must ensure that the 
records obtained include the initial 
treatment following the injury, whenever 
it occurred.  All follow-up records of 
treatment for the injury, to include the 
hospital summary and records of the summer 
2004 hospitalization for right knee 
surgery, and follow-up records after that, 
should be obtained as well.  

3.  If the treatment records show that the 
veteran initially received treatment for 
the injury elsewhere (such as at a private 
emergency room), ask the veteran to 
authorize the release of the records, and 
obtain records for which authorization is 
received.  

4.  Obtain all records of VA treatment for 
left ankle, left knee, and left hip 
disabilities dated from February 2006 to 
the present, to include any radiological 
studies.

5.  After obtaining the above VA records, 
schedule the veteran for a VA orthopedic 
examination to obtain a nexus opinion as 
the issue of service connection for a 
right knee disability, and to determine 
the current manifestations and severity of 
service-connected left ankle 
tenosynovitis, left knee meniscectomy 
residuals with degenerative changes, and 
left hip osteoarthritis.  The claims file, 
and a copy of this REMAND, must be 
provided to the examiner for review in 
conjunction with the examination.  It is 
essential that the examiner provides a 
complete rationale for any opinion 
provided, as to the following matters:

(Service connection for right knee)

*  The current diagnosis(es) for any right 
knee disability(ies) current present;
*  Whether any such current disability is 
etiologically related to complaints of 
patellar pain shown in February 1984;
*  Whether any such current disability is 
etiologically related to service-connected 
left hip, knee, ankle, peroneal nerve, 
and/or foot disabilities, including, but 
not limited to whether an injury in or 
about October 2003 resulted from, or was 
aggravated by, a service-connected left 
lower extremity disability. 

(Increased rating issues)

*  Current manifestations of left ankle 
tenosynovitis, left knee meniscectomy 
residuals with degenerative changes, and 
osteoarthritis of the left hip.  All 
necessary tests and studies deemed 
necessary should be accomplished, but 
should include complete range of motion 
findings as to each disability.  The 
presence and extent of any functional loss 
due to painful motion, weakened movement, 
excess fatigability, and/or incoordination 
should also be addressed.  To the extent 
medically feasible, only symptoms 
associated with the service-connected left 
ankle, left knee, and left hip 
disabilities should be reported, as 
distinct from symptoms attributable to 
peroneal nerve injury with foot drop 
and/or a low back disability.  If symptoms 
involving the left ankle, left knee, 
and/or left hip cannot be differentiated 
from one of those disabilities, the 
examiner should so state.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

6.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the remaining claims.  
The issue of service connection for a 
right knee disability must be addressed on 
both direct and secondary bases.  For the 
increased rating claims, the RO must avoid 
pyramiding in rating the disabilities at 
issue, in connection with the service-
connected peroneal nerve injury with foot 
drop.  If the medical evidence does not 
show whether a specific symptom, such as 
limitation of motion of the left ankle, is 
due to the that disability or to peroneal 
nerve injury with foot drop, rate the 
symptom under the Diagnostic Code that 
provides the highest rating. 

For the left ankle disability in 
particular, if the currently applied DC 
5311 (muscle injury) is deemed the most 
appropriate DC, undertake the analysis 
necessary for rating muscle injuries, and 
ensure that the examination includes the 
appropriate findings.  In addition, 
explain why rating based on limitation of 
motion, as directed in DC 5024 
(tenosynovitis) is not appropriate.  
[Although not on appeal, the RO may wish 
to review whether the peroneal nerve 
injury should be rated under one of the 
DCs explicitly for peroneal nerve 
disabilities (38 C.F.R. § 4.124a, Codes 
8521 to 8523; 8621 to 8623; and 8721 to 
8723) rather than DC 5284 (other 
musculoskeletal injuries of the foot), in 
ensuring that pyramiding is avoided.  See 
pages 16-17 above for discussion.]  

If any decision remains adverse to the 
veteran, a SSOC should be issued to the 
veteran and his representative, which 
addresses all relevant matters, and 
provides the law and regulations 
pertaining to any matter not previously 
addressed in a SOC or SSOC, to include 
secondary service connection, and any 
applicable Diagnostic Codes which have not 
been previously provided.  An appropriate 
period of time should be allowed for 
response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, the 
Board takes this opportunity to advise the veteran that the 
conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims. The 
veteran's cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


